OPINION
PER CURIAM.
Pro se petitioner Cesar Carmona seeks a writ of mandamus to compel the United States District Court for the Middle District of Pennsylvania to reach an immediate decision on his petition for a writ of habeas corpus.
Carmona filed his petition for a writ of habeas corpus on January 5, 2005. On March 17, 2005, the Respondent filed his answer to Carmona’s habeas petition. Carmona then filed a traverse on March 29, 2005. On September 25, 2006, Carmona filed the this petition seeking a writ of mandamus.
On October 23, 2006, the District Court entered an order denying Carmona’s habeas petition. Because Carmona has now received the relief he sought in filing his mandamus petition — a ruling on his habeas corpus petition — we will deny his mandamus petition as moot.